Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 11/18/22 is acknowledged.  Claims 14, 16-18, and 20-24 are pending. Claim 24 is withdrawn.  Claims 1-13, 15 and 19  have been canceled.  Claims 14, 17 and 18 have been amended.  Claims 14, 16-18, and 20-23 are under consideration. 

Rejections Withdrawn
The rejection of Claim 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form is withdrawn in view of the canceled claim.
The rejection of Claims 14-23 under 35 U.S.C. 103 as being unpatentable over Arnaud et al. (US 2016/0296436; cited in IDS) and Nguyen et al. (US 2012/0058061) is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections
Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 16 and 17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 recites a viscosity of at least 10 Pa-s and less than 30 Pa-s (i.e. a range of 10-30), however claim 16 recites a viscosity of at least 20 Pa-s (i.e. 20-grreater than 30), which is broader than the range recited in claim 14. 
Claim 14 recites at least 20% of one or more pigments (i.e. 20-100), however claim 17 recites no more than 40% of one or more pigments (i.e. 0-40%), which includes values outside of the range recited in claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Arnaud et al. (US 2016/0296436; cited in IDS), Choi et al. (WO 2017/091037 A1) and Webpackaging (GCC Packaging Group, “GCC’s Tottle – An ideal solution for fluids” 2014). 
Arnaud et al. teach a container comprising a flexible wall and a dispensing head, wherein: (i) the dispensing head is not detachable from the rest of the container during normal use; (ii) the dispensing head comprises a dispensing orifice; (iii) the smallest cross-sectional area of passage through the dispensing orifice is between 0.2 mm2 and 2.0 mm2, or most preferably 1-1.2 mm2; and (iv) the container contains a fluid skin color cosmetic composition comprising 0.1-40% of one or more pigments (e.g. paragraphs 0199, 0187-0189, 0146).  
Arnaud et al. teach that the composition may be a gel, a stick, a paste, fluid foundation, makeup base, or concealer (e.g. paragraph 0187) and is preferably a water-in-oil emulsion (e.g. paragraph 0111-0112), but are silent as to the composition viscosity and container type. This is made up for by the teachings of Choi et al. and Webpackaging.
Choi et al. teach water-in-oil emulsion cosmetic compositions including foundations having a viscosity of 1,000 to 30,000 cps (i.e. 1-30 Pa-s) and comprising 0.001-30 wt% of pigment (e.g. abstract, pages 4, 6 and 10).  Choi et al. teach that the compositions provide a stable emulsion containing pigment powders, which is excellent in sustainability and coverage (e.g. page 2). 
Webpackaging teaches that a tottle is an ideal solution for various fluid products. Webpackaging teaches that the tottle is a “perfect packaging solution for special products such as…liquid foundations”. Webpackaging teaches that the tottle has a lesser impact on the environment as it uses less plastic material than rigid containers and the upside-down dispenser provides a quick and easy user experience. 
Regarding Claims 14, 16-18, 20 and 23, it would have bene obvious to one of ordinary skill in the art to have selected the composition and viscosity of Choi et al. for use in the compositions and containers of Arnaud et al. and Webpackaging.  It would have been obvious to one of ordinary skill in the art to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the references are drawn to as skin foundations comprising pigments and containers for them, and one of ordinary skill would have been motivated in order to provide the benefits of stability and coverage, as taught by Choi et al., and the benefits of consumer ease and less material, as taught by Webpackaging. 
Regarding the pigment concentration and viscosity, the amounts taught by Arnaud et al. and Choi et al. overlap the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).   
Regarding Claims 21 and 22, Arnaud et al. teach the inclusion of inorganic pigments including titanium dioxides, iron oxides, ultramarines, chromium oxides, and chromium hydroxides (e.g. paragraph 0147; Examples). Choi et al. also teach the inclusion of inorganic pigments including titanium dioxides and iron oxides (e.g. page 4).

Response to Arguments
Applicant's arguments filed 11/18/22 have been fully considered but they are not persuasive. Regarding the rejection under 112(d), Applicant argues that the dependent claims also include the limitations of claim 14 and there is no need to repeat the limitations. This is not found persuasive.  The statute requires a dependent claim to specify a further limitation of the subject matter claimed. As described supra, the ranges recited in the dependent claims are broader and/or outside those recited in the base claim, 14. For clarity, it is suggested to include a defined range in claims 16 and 17, for example in claim 16, “…a viscosity of at least 20 Pa-s to less than 30 Pa-s, measured at 23 °C”. 
Applicant further argues on page 5 that one of ordinary skill would not have combined a “high viscosity” composition with the small orifice size of the containers of Arnaud et al. This is not found persuasive.  While Arnaud is silent as to the viscosity, they do teach a wide range of compositions for use with the containers, including a gel, a stick, a paste, fluid foundation, makeup base, or concealer, which are not all “low” viscosity. Further, Choi et al. teach that fluid foundations and makeup bases may have a viscosity of 1-30 Pa-s with a pigment content of up to 30%, which overlaps with the claimed ranges. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619